PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/391,509
Filing Date: 26 Apr 2012
Appellant(s): Kim et al.



__________________
Yoon S. Ham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2-5, 9-15, 17-23, 26-28, 30-32, 34-38, 40-42, 51-60, 62-63, 65-67, 77-79, 81-82, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050013372 to Srinivasan (Srinivasan) in view of US 5778192 to Schuster (Schuster).  Also note similar descriptions in Applicant admitted prior art (“AAPA”) in the Specification.

(2) Response to Argument
This application is directed to a standard video encoding in which common video information is encoded at different partition bases including: sequence of pictures, picture or frame, slice, block, …  See Arguments, Page 12, third paragraph.

Appellant’s arguments assume the prior art as being unable to switch the partition basis at which “motion vector resolution” is specified, stating that the entire video is fixed to coding the information at a “video sequence” level or at a “block” level which can not be switched in the video.  See Arguments on Page 12, last paragraph through Page 13, third paragraph.  
Examiner notes that this assumption is incorrect.  Srinivasan teaches “The motion estimator (210) can estimate motion by pixel, ½ pixel, ¼ pixel, or other increments, and can switch the resolution of the motion estimation on a frame-by-frame basis or other basis,” indicating that a unit can be a picture/frame, and also indicating that a unit can be another partition basis of the video signal.  See Srinivasan, Paragraphs 47-48, 13, 72, and Fig. 2.  
“Other basis” is described similarly by the Appellant and the Prior Art: “A video sequence is comprised of a plurality of pictures, each of which is partitioned into one or more slices. Each slice is partitioned into a plurality of blocks” in Arguments, Page 12, third paragraph, and similarly as “information indicating the encoder settings, modes, tables, etc. used for a video sequence, frame, macroblock, block, etc.” in Srinivasan, Paragraphs 40-41.


Appellant describes the Claim 2 solution as an apparatus that “adaptively selects whether to determine and encode the motion vector resolution at the block level or at the image area level … which is one of the video sequence, a picture, or a slice.”  See Arguments, Page 16, second and third paragraphs.  
Examiner notes that Srinivasan describes a substantively identical solution:  “The motion estimator (210) can estimate motion by pixel, ½ pixel, ¼ pixel, or other increments, and can switch [adaptively select] the resolution of the motion estimation on a frame-by-frame basis or other basis,” which as noted above include sequence, frame / picture, sub-picture /  slice, macroblock, block and other standard partition levels.  See Srinivasan, Paragraphs 7-8, 15, 40-41.)

On Pages 19 - 20, Appellant argues:  “The disclosure of Srinivasan, however, means that the motion vector resolution is switched on a basis of a single one among a frame and a block. … In other words, Srinivasan fails to disclose the feature of adaptively selecting whether to determine and encode the motion vector resolution at the block level or at the picture level.”
Appellant essentially argues that “adaptively selecting” is patentably distinct from “switching.” 
Examiner disagrees.  The terms are synonymous in the art and are used in a substantively identical manner in each reference.  Further, Specification does not define the term “adaptively selecting” but it interchangeably uses the equivalent phrases “adaptively changing” (Paragraph 7) which is all but identical to “switching,” as well as “adaptively enhance” (Paragraph 110), “adaptively applying” (Paragraph 255) indicating that the claimed term is a broad concept that embodies switching rather than a specific algorithm that excludes it. 

	On Page 20-24, Appellant describes the situation that if a reference motion vector has a higher resolution than the desired motion vector resolution, the reference motion vector is rounded to the desired resolution.  
	Examiner notes that this “solution” is an inherent property of digital numbers; if the available number of bits is smaller than the number of bits in the value, the value is rounded to the available number of bits; and in the reverse scenario the value is interpolated to the available number of bits.
Prior art mentions this:  “The chrominance motion vectors for a macroblock can be derived from the luminance motion vector(s). … As a first step, the nominal chrominance motion vector is obtained by combining and scaling [rounding or interpolating] the luminance motion vector(s) appropriately. The scaling is performed in such a way that half-pixel offsets [rounding] are preferred over quarter pixel offsets. … determine if further rounding of chrominance motion vectors is necessary …” in Srinivasan, Paragraph 113.  See interpolation examples in Srinivasan, Paragraphs 117, 74, and 7-8.
	Thus the proposed solution is obvious in view of ordinary skill in the art of digital data processing and also in view of the teaching in Srinivasan.
	
	On Page 20, Appellant argues:  “The claimed invention introduces the rounding process for solving the issues caused by the difference in motion vector resolutions between blocks. If the Examiner is intended to reject the above feature of the claimed invention as being obvious, the Examiner should provide at least one reference that teaches or suggest a motive to the necessity for solving the issues caused by the difference in motion vector resolutions between blocks. None of references cited by him, however, provide such a motive. Therefore, the examiner's rejection is not reasonable that is only on a basis of the evidence that the rounding process is a fundamental arithmetic principle.”
	Appellant makes it sound like rounding digital numbers to the allotted number of bits was unknown and invented by the Appellant.  
As Examiner noted above, rounding and interpolation are conventional and necessary operations in the claimed context or in any operation involving values of different digital resolutions, and they are exemplified in Srinivasan above.

Arguments on Pages 25-27 substantially reiterate the arguments above with respect to other independent claims.  Please see the corresponding responses above.

Conclusion:
The problems that Applicant claims to solve are not problems in the art.  
The notion that a video encoding setting can be selectively set and coded at one of multiple partition levels is well known in the art of video compression and specifically exemplified in the prior art with respect to the claimed setting of the motion vector resolution.  
The notion that a digital value must be interpolated or rounded to fit into the desired number of bits is well known in the art of digital signal processing and specifically exemplified in the prior art with respect to the claimed coding of the motion vector resolution.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Mikhail Itskovich/
Primary Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.